Citation Nr: 9904392	
Decision Date: 02/17/99    Archive Date: 02/24/99

DOCKET NO.  94-29 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for residuals of a left 
knee injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1951 to 
November 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied service connection for 
residuals of a left knee injury.  

In August 1996, this case was remanded by the Board for 
additional development, to include a VA examination, and has 
since been returned for final appellate review.


FINDING OF FACT

The claim for service connection for a left knee disability 
is not plausible.


CONCLUSION OF LAW

The claim for service connection for a residuals of a left 
knee injury is not well grounded.  38 U.S.C.A. § 5107a (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Applicable laws and Regulations

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303(a) (1998).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  38 C.F.R. § 
3.303(b) (1998).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id. The Board 
notes that if a disorder is a specified chronic disease, 
service connection may be granted if it is manifested to a 
degree of 10 percent within the presumptive period following 
separation from service; the presumptive period for arthritis 
is one year.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (1998).  

The initial question which must be answered in this case, 
however, is whether the veteran has presented evidence of a 
well grounded claim for service connection for residuals of a 
left knee injury.  The veteran has "the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual" that a claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991); Robinette v. Brown, 8 Vet. 
App. 69, 73 (1995).  A well grounded claim is "a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of § [5107]."  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  In the absence of 
evidence of a well grounded claim, there is no duty to assist 
the claimant in developing the facts pertinent to his claim, 
and the claim must fail.  See Grivois v. Brown, 6 Vet. App. 
136, 140 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate "medical evidence of a 
current disability; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury."  Savage v. Gober, 10 Vet. App. 488, 493 (1997); 
see Epps v. Gober, 126 F.3d 1464, 1468-69 (Fed. Cir. 1997); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see also 
Grottveit v. Brown, 5 Vet. App. at 93.  The nexus requirement 
may be satisfied by evidence showing that a chronic disease 
subject to presumptive service connection was manifested to a 
compensable degree within the prescribed period.  See Traut 
v. Brown, 6 Vet. App. 495, 497 (1994); Goodsell v. Brown, 5 
Vet. App. 36, 43 (1993).  

The United States Court of Veterans Appeals (Court) has 
recently indicated that, alternatively, a claim may be well 
grounded based on application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b) (1998).  The Court held that the chronicity 
provision applies where there is evidence, regardless of its 
date, which shows that a veteran had a chronic condition 
either in service or during an applicable presumption period 
and that the veteran still has such a condition.  Savage v. 
Gober, 10 Vet. App. at 495-97.  That evidence must be 
medical, unless it relates to a condition that the Court has 
indicated may be attested to by lay observation.  Id.  If the 
chronicity provision does not apply, a claim may still be 
well grounded or reopened on the basis of 38 C.F.R. 
§ 3.303(b) "if the condition is observed during service or 
any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology."  Savage v. Gober, 10 Vet. App. at 498.  

II.  Factual Background

The veteran contends that he sustained an injury to his left 
knee as a result of jumping into a fox hole during active 
combat in Korea and that his present left knee disability is 
a result of that injury.  

The Board notes that the veteran's service medical records 
were apparently destroyed in a fire at the National Personnel 
Record Center (NPRC) in July 1973.  However reconstructed 
records were available through the Surgeon General's Office 
(SGO), Department of the Army, and have been associated with 
the claims folder.  A SGO report, dated in December 1993, 
reflects that the veteran was hospitalized for four (4) days 
for a sprain of the knee joint with a torn ligament while 
serving in Korea in July 1952.  

A December 1989 letter from the Social Security 
Administration reflects that the veteran has been awarded 
Social Security Disability benefits based on his arthritis 
(which included his deteriorating "knee" condition) and 
hypertension.  Private medical records on which the Social 
Security Administration based their decision were submitted 
by Martin Fritzhand, M.D., and date from October 1987 to July 
1989.  These records reflect that the veteran complained of 
increasing knee pain as a result of an injury he sustained to 
the left knee during service in Korea in 1952 (the October 
1987 report reflects a date of "1972").  The veteran 
related that his knee "will fly out sideways sometimes."  A 
July 1989 X-ray of the left knee showed some hypertrophic 
spurs on the patella and slight irregularity of the patellar 
articular surface.  The joint space appeared slightly 
narrowed and there were some mild degenerative changes of the 
condylar eminence.  The veteran was diagnosed as having 
degenerative joint disease and a history of internal 
derangement of the left knee.  The examiner further noted 
that the veteran had a long history of pain localized to the 
left knee and that he had received very minimal medical 
treatment over the years.

VA outpatient reports, dating from 1991 to 1996, primarily 
reflect treatment for other disabilities.  In September 1996, 
the veteran complained that his left knee would tighten up, 
especially at night.  He related that he had slept in a 
recliner for the previous two to three months.  No objective 
findings to the knee were reported at that time.  

In June 1998, the veteran failed to report for a VA 
examination claiming that he did not have any transportation.  
When he was offered the choice to reschedule the examination 
and was told that it was important as it was pursuant to a 
BVA remand, it was noted that the veteran seemed 
disinterested in his claim.  In fact, the veteran stated, 
"Oh well, I just can't make it."
 

III.  Analysis

The Board recognizes that the post-service medical evidence 
demonstrates that the veteran has a current left knee 
disorder and the question remains whether such disorder is a 
result of an injury to the left knee sustained during service 
in Korea.  Although the Board recognizes that a SGO report, 
indicating that the veteran was hospitalized for a sprain of 
the "knee" joint in July 1952, is consistent with the 
veteran's reported in-service left knee injury, the post-
service medical evidence is completely negative for any 
medical opinion which establishes an etiological relationship 
between any current left knee disorder and such in-service 
injury to the left knee.  In addition, there is no medical 
evidence of record demonstrating that the veteran developed 
arthritis of the left knee within a year of discharge from 
service.  Indeed, the first post-service medical evidence of 
any left knee disorder was not until 1987, decades after 
service.  In light of the foregoing, the veteran's claim for 
service connection for residuals of a left knee disorder is 
not well grounded.

Although the veteran is competent to describe symptoms that 
he might have experienced during service, he is not competent 
to offer a medical opinion attributing his current left knee 
disorder to an in-service injury to the left knee as this 
requires medical expertise.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-495 (1992).  Where a determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is plausible is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  A 
well-grounded claim must be supported by evidence and not 
merely allegations.  Tirpak v. Derwinski, 2 Vet. App. 609, 
610 (1992).  The veteran cannot meet his initial burden of 
presenting a well-grounded claim by relying upon his own 
opinions as to medical matters.  Clarkson v. Brown, 4 Vet. 
App. 565 (1993).

Here, the veteran has not met his burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that his claim for service connection 
for residuals of a left knee injury is well grounded.  In the 
absence of competent medical evidence to support the 
veteran's claim, the claim must be denied as not well 
grounded.  Since his claim is not well grounded, the VA has 
no further duty to assist the veteran in developing the 
record to support his claim.  See Epps v. Gober, 126 F.3d at 
1467-68 ("there is nothing in the text of § 5107 to suggest 
that [VA] has a duty to assist a claimant until the claimant 
meets his or her burden of establishing a 'well-grounded' 
claim"). When a claimant fails to appear for a scheduled 
reexamination pursuant to a claim for an increased rating, 
38 C.F.R. § 3.655(b) dictates that the claim be denied unless 
the appellant has good cause for his failure to appear.  
Here, the veteran was scheduled for VA examination in June 
1998 for the very purpose of obtaining an opinion regarding 
the possible nexus between the inservice injury and his 
present left knee condition. He has not provided good cause 
for his failure to report and in fact has expressed a lack of 
interest in having the examination re-scheduled.

Furthermore, the Board is not aware of the existence of 
additional relevant evidence that could serve to make the 
veteran's claim for service connection for residuals of a 
left knee injury well grounded.  As such, there is no further 
duty on the part of the VA under 38 U.S.C.A. § 5103(a) (West 
1991) to notify the veteran of the evidence required to 
complete his application for service connection for the 
claimed disability.  See McKnight v. Gober, 131 F.3d 1483, 
1484-85 (Fed. Cir. 1997).


ORDER

Evidence of a well-grounded claim not having been submitted, 
entitlement to service connection for residuals of a left 
knee injury is denied.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

